DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
Claims 42-46 and 48-52 are pending.

Priority
The present application is recognized as a continuation-in-part of US Application no. 16/546,267, now US Patent no. 10,675,481 filed 20 August 2019.  However, the newly incorporated limitations forming the basis of the current claim amendments related to a rotatable tubular body for cooling the tissue are not sufficiently supported by the priority reference.  Accordingly, priority for this limitation will only be extended to the filing date of the present application of 8 June 2020.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 42-46, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitson (US Publication no. 2015/0224332 – previously cited)  in view of Vahlensieck et al. (WO 2019/241465, US equivalent US Publication no. 2021/0316155 relied on for rejection).
In regard to claims 42-44, Hewitson describes a handheld laser therapy device comprising a handpiece (e.g., figures 1a and 1b) with one or more laser sources (e.g., laser diodes) and at least one laser cooling module (i.e., a thermo-electric cooler 20 known as a Peltier cooler) adapted to cool the at least one laser (para 52). 
Hewitson substantially describes the invention as claimed, however, does not teach a cooling module for cooling the tissue, wherein the cooling module includes a tubular body that rotates about an axis when moved against the tissue.  Hewitson is considered to substantially describe the claimed invention, however does not teach a cooling module for cooling tissue wherein the cooling module comprises the tubular body having the features as claimed. Vahlensieck et al. describes a cosmetic apparatus for the treatment of skin with applied laser wavelengths.  The cosmetic device includes at least one laser engine (para 19-20) and a handpiece (figure 2a, para 21).  The tip of the handpiece shown in figure 6a includes a delivery tip with tubular roller bodies 608 with a longitudinal axis and adapted to rotate about the longitudinal axis when moved against skin tissue (para 7, 44, 48-49).  The rollers 608 provide tissue cooling (para 44 and 45).  The rollers are considered to be free of apertures in the outer wall and constructed from non-transparent material.  Vahlensieck et al. teaches that rollers are commonly employed in skin treatment devices to apply an RF application or smooth the skin surface.  In Vahlensieck et al., the rollers function to cool the skin and control the firing of laser beams (para 44).  
The modification of Hewitson to include a tissue cooling module adapted to cool the tissue is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Vahlensieck et al. demonstrates it is known to include a cooling tip feature on a laser therapy device to provide additional advantages and benefits to the skin during laser treatment. The advantage of cooling a tissue site supports increases in treatment energy which may shorten treatment time and provides better results while minimizing pain and undesired tissue injury which has been found to provide more beneficial results in this regard than cooling the energy source or handpiece components alone.  The modification is considered to comprise the combination of prior art elements according to their known functions to provide the added benefit of device cooling in combination with tissue cooling to enhance treatment and prevent injury.  Moreover, Vahlensieck et al. demonstrates a cooling module structure comprising a roller or tubular body that is adapted to rotate as they are moved against the skin of the body.  The rollers provide the advantage of cooling the tissue and for controlling the firing of laser beams.  The modification to include the particular cooling module of Vahlensieck et al. is considered obvious to one of ordinary skill in the art since the modification is considered to comprise the combination of a known cooling mechanism to a known device to yield predictable results.
	In regard to claims 45-46, Hewitson incorporates a heat sink 21 and cooling fan 22 in communication with the thermoelectric cooler for cooling the laser dioses (para 27, 52, and 74).
In regard to claim 51, Vahlensieck et al. describes cooling rollers connected to a detacheable tip (para 20).
In regard to claim 52, Vahlensieck et al. describes cooling rollers, however does not teach or suggest the material selected for the rollers.  In view that the rollers are capable of achieving the claimed intended purpose of cooling tissue, it is considered that selection of an appropriate material to aid in heat transfer is obvious to one of ordinary skill in the art at the time of the invention since it has been held that selecting a preferred material based on the suitability of its intended properties only requires routine skill.

Claim(s) 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitson (US Publication no. 2015/0224332 – previously cited) in view of Vahlensieck et al. (WO 2019/241465, US equivalent US Publication no. 2021/0316155 relied on for rejection), further in view of Schomacker et al (US Publication no. 2017/0304645 – previously cited).
In regard to claims 48-50, Hewitson in view of Vahlensieck et al. is considered to substantially suggest the invention as claimed. Vahlensieck et al. teaches that the cooling rollers may be cooled by cooled air circulated over the rollers.  However, Vahlensieck et al. also teaches that a thermoelectric unit or circulation of cooled fluid may also be suitable techniques for cooling the rollers.  Therefore modification of the roller to include a thermoelectric unit or circulation of cooled fluid is considered obvious to one of ordinary skill in the art at the time of the invention since Vahlensieck et al. explicitly suggests that these elements are suitable replacements.  In the event that a cooled fluid is circulated through the rollers, Schomacker et al. teaches that necessary structure includes a reservoir, conduit, and pump.  Schomacker et al. disclose an applicator or handpiece for applying a dermatological/cosmetic therapy similar to Hewitson and Vahlensieck et al.  The handpiece of Schomacker et al. applies a form of energy to the tissue, wherein said energy may be from a laser such as a pulse dye laser, an Nd:YAG, Alexandrite, laser diode, or an assembly of laser diodes emitting different wavelengths (para 10 and 35).  Fluid cooling elements 224, 218, and 204 serve to cool the skin or treatment area during energy application to prevent injury to the epidermis (para 37).  A cooling fluid reservoir 204 could include a thermoelectric chiller or vapor compressor chiller to maintain the cooling fluid at the desired temperature (para 39).  Schomacker et al. includes the cooling features in the handpiece since effective cooling of the tissue support increases in treatment energy which shortens treatment time and provides better results while minimizing pain and undesired tissue injury (para 29-30), and has been found to provide more beneficial results in this regard than cooling the energy source or handpiece components alone.  This technique is considered applicable to the rollers as suggested by Vahlensieck et al.
Modification of Hewitson and Vahlensieck et al. et al. to include a cooling mechanism such as the channels and reservoir to provide cooling at the tissue is considered to have been obvious to one of ordinary skill in the art since Schomacker et al. explicitly demonstrates that these elements comprise necessary structure for circulating a fluid through a laser handpiece.  The advantage of cooling a tissue site supports increases in treatment energy which may shorten treatment time and provides better results while minimizing pain and undesired tissue injury which has been found to provide more beneficial results in this regard than cooling the energy source or handpiece components alone.  The modification is considered to comprise the combination of prior art elements according to their known functions to provide the added benefit of device cooling in combination with tissue cooling to enhance treatment and prevent injury.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 October 2022